Citation Nr: 1729078	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-35 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to an effective date prior to February 15, 2009, for the grant of service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).

5.  Entitlement a rating in excess of 50 percent for the period prior to May 22, 2014, for an acquired psychiatric disorder, characterized as PTSD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1976.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The March 2016 VA Form 8 only lists an earlier effective date claim with regards to the Veteran's PTSD.  However, in his Notice of Disagreement, the Veteran's representative requested an earlier effective date and the Veteran himself specifically stated in an underlined statement that "I want my 100% comp disability back to January of 2009."  In a December 2015 Statement of the Case, the RO combined the request for an earlier effective date and an increased rating for PTSD into a single issue.  As the Veteran submitted a substantive appeal, VA Form 9, the Board considers both issues on appeal. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.



FINDINGS OF FACT

1.  In an August 2014, letter, the Veteran requested that his claims for entitlement to service connection for sleep apnea, entitlement to service connection for diabetes mellitus, and entitlement to a rating in excess of 10 percent for service-connected hypertension be withdrawn.

2.  A February 1981 rating decision, which denied service connection for a phobia and panic disorder, became final as new and material evidence or a Notice of Disagreement was not received within one year of notice of the decision.

3.  For the appeal period, the Veteran's acquired psychiatric disorder has been characterized by disturbances of motivation and mood and impaired judgment; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for entitlement to an effective date prior to February 15, 2009, for the grant of service connection for posttraumatic stress disorder, are not met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for an initial rating in excess of 50 percent prior to May 22, 2014, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

In August 2014, the Veteran and his representative signed an "Appeals Satisfaction Notice" that conveyed his wish to withdraw his appeal as to the issues of entitlement to service connection for diabetes mellitus, and entitlement to a rating in excess of 10 percent for service-connected hypertension.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Therefore, the Board finds that the criteria for withdrawal of an appeal for the issues of service connection for sleep apnea and diabetes mellitus as well as an increased rating for hypertension are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  The December 1980 and June 2014 examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Earlier Effective Date

In a July 2014 rating decision, the RO granted entitlement to service connection for PTSD, effective from February 15, 2009.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2016).  The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400 (r) (2016).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board observes that the Veteran initially raised a claim of entitlement to service connection for a nervous disorder in a claim received in March 1980.  The February 1981 rating decision became final as new and material evidence or a Notice of Disagreement was not received within one year of notice of the decision.  The effect of this finality is to preclude an award of an effective date prior to that denial.

Thereafter, the next communication from the Veteran regarding a psychiatric disorder was the current claim for service connection for an acquired psychiatric disorder, claimed as nervousness, which was received on February 15, 2009.  This is the current effective date for the grant of service connection for PTSD.

The Board acknowledges the Veteran's statements, in which he maintains he is entitled to service connection for PTSD back to 1981 because he was previously restricted from talking about classified activities.  The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for a nervous disorder in March 1980.  The Board finds, however, that this claim was denied in February 1981, and it became final.  As such, the earlier effective date possible for the claim to reopen service connection for PTSD is February 15, 2009.

In sum, the presently assigned effective date of February 15, 2009, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Ratings

In a July 2014 rating decision, the Veteran was service connected for an acquired psychiatric disorder, specifically PTSD, but he has since disagreed with the initial assigned rating; a 50 percent rating was assigned prior to May 22, 2014, under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  The Veteran requests that his rating prior to May 22, 2014, reflect his rating after that date, which is a 100 percent rating.  He states that he is the "same very troubled person" that he was in 2009.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted prior to May 22, 2014.  Throughout the appeal period, the Veteran showed symptoms that are consistent with those provided in the 50 percent criteria.  

The Veteran maintained good personal hygiene and a neat appearance.  In February 2009, his hygiene and attire was appropriate.  Similar remarks were made in March 2009, February 2010, December 2012, June 2013, and January 2014.  He also spoke appropriately, had clear thought content, and was alert.  In February 2009, his speech and language was spontaneous.  His thought content was appropriate and his thought processes were goal directed.  He was oriented to time, place, person, and situation.  He was also friendly to the medical provider.  Similar remarks were made in March 2009, February 2010, December 2012, June 2013, and January 2014.

While the Veteran displays disturbances of motivation and mood, these symptoms are accounted for in his 50 percent rating.  For example, in February 2009, he reported feeling down and depressed.  He experienced a loss of interest and no pleasure in doing activities.  He felt bad about himself and believed that he let himself and his family down.  In March 2009, he reported feelings of hopelessness, helplessness, and worthlessness.  He was sad most of the time and cried at home alone at times.  He admitted to being verbally abusive as well as becoming "unglued" if a negative event occurs.  He also said that he had lost interest in doing things he used to enjoy like building things and working with his hands.  Despite having attended group therapy sessions several months prior to his February 2010 medical visit, he still experienced depression symptoms.  In December 2010, he reported no pleasure in social gatherings or celebrating holidays.  In January 2014, he stated that he preferred to stay home most of the time.  Despite showing signs of depression throughout the appeal period, such symptoms are explicitly listed for in the 50 percent rating criteria.  

The Veteran is able to function independently.  In February 2009, he lived with his wife and was financially stable.  There were no impairments in his ability to care for himself.  In March 2009, he denied not showering or staying in bed for long periods of time.  Although he admitted not having a support system, he stated that he could build and fix just about anything.  In February 2010 and December 2012, he continued to be able to care for himself.  In June 2013, a medical provider stated that he was functioning well without medication.  

While it is true that the Veteran has had sleep impairment, such symptoms are contemplated under the 50 percent rating criteria.  In fact, chronic sleep impairment is actually recognized under the 30 percent rating criteria.  In February 2009, he reported trouble falling asleep and staying asleep.  He felt tired and had little energy.  He also experienced nightmares a few times a week that led to chest pounding and cold sweats.  In March 2009, he stated that he slept approximately 3 to 4 hours per night.  In July 2009, despite previously attending a mood disorder group, he still had a lot of PTSD related nightmares.  In February 2010, he reported insomnia.  In December 2012, he reported being able to easily fall asleep, but an inability to stay asleep.  He took naps during the day and falls asleep while playing computer games.  In July 2013, he reported bad nightmares and not being able to sleep.  It is important to note that he is service-connected for sleep apnea.  Therefore, in some instances, it is difficult to separately evaluate whether his sleep problems separately from his sleep disorder.  Regardless, his symptoms have been accounted for in the 50 percent rating criteria.

During the appeal period, he never displayed impaired memory even though he regularly exhibited impaired judgment - the effects of which are already accounted for in his rating.  In February 2009 a medical provider determined that he had unimpaired memory with intact cognition.  Similar remarks were made in February 2010, December 2012, June 2013, and January 2014.  With regards to his judgment, his insight and judgment were deemed to be "intact" by medical providers in February 2009.  Similar remarks were made in March 2009, February 2010, December 2012, June 2013, and January 2014.  Importantly, he exhibited no suicidal ideation, homicidal ideation, hallucinations, or delusions during the appeal period.   

Based on the clinically observed symptoms, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited impaired impulse control with unprovoked irritability.  However, in the Board's view, the criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole, are more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include obsessional rituals, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  

Although the Veteran chooses to isolate himself on occasion, he still maintains close bonds with his family.  In February 2009, he stated that he avoided war movies and crowds.  He lived with his wife and was financially stable.  In March 2009, he stated that he had been married to his wife for 28 years.  He also stated that he lives with his adult daughter.  In February 2010, he stated that his PTSD symptoms exerted strain on his relationship with his wife.  He also said that he was afraid to be around people.  In July 2013, he stated that he "freaked out" when his son did tours of duty in Iraq and Afghanistan.  Although he has shied away from his relationship with others, it appears that he maintains a close relationship with his family.  With regards to his ability to work, during his June 2014 VA examination, he reported that he had his own business as a welding contractor.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  The Veteran had a GAF score of 75 in February 2009 and 70 in March 2003.  The GAF scores actually demonstrate a symptomatology better than the symptoms displayed by the Veteran.  The Board finds that these "mild" scores do not accurately reflect the difficulty he experienced during the appeal period.  His demonstrated disturbances of mood and motivation along with his difficulty in establishing and maintaining relationships establish that his symptoms are more severe than the GAF scores he received.  Therefore, the Board assigns the GAF scores little probative value.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The issues of service connection for sleep apnea and diabetes mellitus as well as an increased rating for hypertension are dismissed without prejudice

An effective date prior to February 15, 2009, for the grant of service connection for posttraumatic stress disorder, is denied.

An initial rating in excess of 50 percent prior to May 22, 2014, for PTSD, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


